

 
Exhibit 10.4
March 26, 2014


VIA FEDEX AND EMAIL


Heska Corporation
3760 Rocky Mountain Avenue
Loveland, CO 80538
Attn: Jason Napolitano
Email: jason.napolitano@heska.com




Re:
Accounting for CEO Compensation; Conditional Waiver of Cuattro 18-Month Call
Option



Dear Jason:


Reference is made to that certain Amended and Restated Operating Agreement of
Heska Imaging US, LLC ("Heska Imaging"), dated as of February 22, 2013 (the
"Operating Agreement") by and among Heska Corporation ("Heska"), Cuattro, LLC
(the "Member Representative"), Kevin S. Wilson, Shawna M. Wilson, Rodney A.
Lippincott, Steven M. Asakowicz and Clint Roth, DVM (collectively, with Member
Representative, the "Continuing Members"). Capitalized terms used but not
defined herein shall have the meanings set forth in the Operating Agreement.


Accounting for CEO Compensation. Consistent with clause (i)(F) of the definition
of "Operating Income" under Article I of the Operating Agreement, no
compensation expense, including but not limited to charges related to
stock-based compensation, for compensation earned by Kevin S. Wilson pursuant to
his Employment Agreement with Heska dated as of the date hereof (the "New
Employment Agreement") shall be allocated to, or included in any tax return
(including supporting data and documentation) or calculation of Operating Income
with respect to, Heska Imaging under the Operating Agreement for so long as the
New Employment Agreement is in force and effect and Heska has not acquired 100%
of the equity interest in Heska Imaging (the "Accounting Interpretation").


Conditional Waiver of Cuattro 18-Month Call Option. Whereas, pursuant to Section
9.05(c) of the Operating Agreement, the Member Representative has the right, but
not the obligation, to exercise the Cuattro 18-Month Call Option prior to the
expiration of the Cuattro 18-Month Call Period.


Now, therefore, if, and only if, the stockholders of Heska approve the Share
Increase Proposal at the Annual Meeting (as such terms are defined in the
Employment Agreement), pursuant to Sections 9.05(a) and 11.04 of the Operating
Agreement, the Member Representative hereby irrevocably waives, effective on the
date of such approval of the Share Increase Proposal, and the Continuing Members
whose signatures are set forth below hereby irrevocably consent to such waiver
of, its right to exercise the Cuattro 18-Month Call Option from and after such
date (the "Waiver"). If the stockholders of Heska do not approve the Share
Increase Proposal at the
 
 
1
 
 
Annual Meeting, the Waiver is void ab initio and the Cuattro 18-Month Call
Option shall remain in full force and effect.


Please indicate Heska's acknowledgment and acceptance of the Waiver and the
Accounting Interpretation by signing in the space provided below and returning
an executed copy of this letter by email to:


Cuattro, LLC
PO Box 4605
Edwards, CO 81632
Attn: Kevin S. Wilson
Email: kevin.wilson@heska.com


This letter may be executed one or more counterparts and may be executed by
original or facsimile signature, all of which taken together shall constitute
one and the same original document.


[Signature page follows]

 
2
 
 
 







Sincerely,


CUATTRO, LLC,
as the Member Representative


By: The Wilson Family Trust, its sole member




By: /s/ Kevin S.
Wilson                                                             
       Kevin S. Wilson, its trustee




By: /s/ Kevin S. Wilson                                                   
       Kevin S. Wilson, its manager




By:                                                        
       Doug Wilson, Jr., its manager






Acknowledged, agreed and consented to, as of the date first written above:
 
 
/s/ Kevin S. Wilson                                                      
Kevin S. Wilson
 
 
/s/ Shawna M.
Wilson                                                                
Shawna M. Wilson
 
 
/s/ Rodney A. Lippincott                                                      
Rodney A. Lippincott
 
 
/s/ Steven M. Asakowicz                                                     
Steven M. Asakowicz
 
 
/s/ Clint Roth                                                          
Clint Roth, DVM
 





Acknowledged and agreed to as of March 26, 2014:


HESKA CORPORATION




By: /s/ Jason
Napolitano                                                                                       
       Jason Napolitano, its Chief Financial Officer



 
 
3
 
 
